Citation Nr: 0917762	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was born in August 1928.

2.  The Veteran served in the active military, naval, or air 
service for ninety days or more during a period of war.

3.  The Veteran was awarded Social Security Administration 
disability benefits in December 1988 when he was 53 years 
old.

4.  The Veteran was granted a VA pension effective from 
December 2005.  At that time, the Veteran met the criteria 
for a VA pension under 38 U.S.C.A. § 1513(a) because he was 
65 years of age or older and under 38 U.S.C.A. § 1521(a) 
because he was in receipt of SSA benefits.

5.  Because the Veteran was awarded a pension after turning 
65 years of age, the United States Court of Appeals for 
Veterans Claims ruling in Hartness v. Nicholson, 
20 Vet. App. 216 (2006), is applicable to his claim under 
38 U.S.C.A. § 1521(e).  

6.  The preponderance of the competent and credible evidence 
of record shows that the Veteran has additional disabilities 
independently rated as 90 percent disabling.




CONCLUSION OF LAW

The Veteran meets the criteria for entitlement to special 
monthly on account of being housebound.  38 U.S.C.A. 
§§ 101(9), (11), 1502, 1513, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as an effective 
date, the Board finds that, given the favorable decision 
herein, the RO will address any applicable downstream issue 
when effectuating the award.

The Claim

The Veteran contends that he is so ill that he is effectively 
made housebound.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

The Veteran is claiming entitlement to special monthly 
pension, only on the grounds that he meets the housebound 
criteria.  Therefore, the Board's will likewise limit its 
adjudication to whether the Veteran meets the housebound 
criteria.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).


As a preliminary matter, the Board notes that particular 
service requirements must be met in order for a Veteran to be 
entitled to special monthly pension.  Specifically, under 38 
U.S.C.A. § 1521(j), a Veteran must have served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.

In the present case, the Veteran meets the service 
requirements of 38 U.S.C.A. § 1521(j) because his DD 214 
shows he served on active duty from October 1951 to July 1953 
in the army and 38 U.S.C.A. §§ 101(9) and (11) defines this 
service as having occurred during a period of war.  
Therefore, since the Veteran served in the active military, 
naval, or air service for ninety days or more during a period 
of war, the Board must next consider whether he meets the 
substantive criteria for special monthly pension under 38 
U.S.C.A. § 1521(e).

Generally, under 38 U.S.C.A. § 1521(e), an award of special 
monthly pension is warranted where the evidence shows that 
the Veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 38 
C.F.R. § 1521(d).

In Hartness v. Nicholson, 20 Vet. App. 216 (2006), the Court 
held that for Veterans 65 years of age and older, the 
provisions of 38 U.S.C.A. § 1521(e) requiring demonstration 
of permanent and total disability are not for application.  
The Court referenced 38 U.S.C.A. § 1513(a), which prescribes 
that Veterans 65 years of age and older who meet the initial 
service requirements of 38 U.S.C.A. § 1521(j) are entitled to 
pension at the rates prescribed by 38 U.S.C.A. § 1521 under 
the conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Thus, the Court concluded that the application of section 
1513(a) for Veterans 65 years of age and older permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension.

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows that the Veteran was 
born in August 1928.  He was awarded Social Security 
Administration disability in December 1981 when he was 53 
years old.  Thereafter, the Veteran was granted a VA pension 
effective from December 2005.  At that time, the Veteran met 
the criteria for a VA pension because he was 65 years of age 
or older (see 38 U.S.C.A. § 1513(a)) and because he was in 
receipt of SSA benefits (see 38 U.S.C.A. § 1521(a)). 

Therefore, because the Veteran was awarded pension after 
turning 65 years of age the Court's ruling in Hartness 
applies to his claim for special monthly pension on account 
of being housebound under 38 U.S.C.A. § 1521(e).  Also see VA 
Fast Letter 06-28, December 22, 2006.  Accordingly, for the 
Veteran to obtain special monthly pension at the housebound 
rate under 38 U.S.C.A. § 1521(e) he need only show that he 
has additional disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound-he 
does not need to show that he has a permanent and total 
disability.  Hartness, supra.

With the above criteria in mind, the Board notes that in 
February 2009 the RO found that, for pension purposes only, 
the Veteran has a combined disability rating of 90 percent 
with coronary artery disease rated as 60 percent disabling, 
osteoarthritis of the right hand and wrist rated as 10 
percent disabling, osteoarthritis of the left hand and wrist 
rated as 10 percent disabling, osteoarthritis of the right 
knee rated as 10 percent disabling, osteoarthritis of the 
left knee rated as 10 percent disabling, and hypertension 
rated as 10 percent disabling.

Therefore, since the Veteran has additional disability or 
disabilities independently ratable at more than 60 percent 
disabling, the Board finds that he meets the criteria for 
special monthly pension at the housebound rate.  See 
38 U.S.C.A. § 1521(e); Hartness, supra.  Accordingly, the 
appeal is granted.

With the above in mind, the Board notes that the RO has 
previously found that the Veteran was entitled to pension 
under 38 U.S.C.A. § 1513(a) because, among other things, he 
was 65 years of age or older.  Therefore, in paying the 
current award the RO should take into account the fact that 
it is granted under 38 U.S.C.A. § 1521(e) and 38 U.S.C.A. 
§ 1513(b) states that if a Veteran is eligible for pension 
under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. § 1521, the 
pension shall be paid to the claimant only under 38 U.S.C.A. 
§ 1521.  Also see 38 C.F.R. § 4.14 (2008).


ORDER

Entitlement to special monthly pension on account of being 
housebound is granted subject to the laws and regulations 
governing the award of monetary benefits. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


